--------------------------------------------------------------------------------

 Exhibit 10.8
 
Trident Partners Ltd.
181 Crossways Park Drive
Woodbury, NY 11797




November 15th, 2010
Blast Energy Services, Inc
Mr. Michael Peterson
Chief Executive Officer
14550 Torrey Chase Blvd. Suite 330
Houston, TX 77014


Dear Michael:


Trident Partners Ltd (“Trident Partners” or TP) is pleased to act as the
non-exclusive placement agent for Blast Energy Services, Inc. (the “Company”) in
connection with your proposed capital transaction.  The terms of our engagement
are set forth below.  We look forward to working with you.


1.  
The Offering.  We understand you wish to raise funds through a private placement
of certain equity, equity-linked securities or debt to Institutional and
Accredited Investors (the “Offering”).  The Offering will be made in accordance
with the exemption from the registration requirements of the Securities Act of
1933, as amended, and the rules and regulations promulgated there under
(collectively, the “Act”) provided by Regulation D under the Act (“Regulation
D”) and the qualification and registration requirements of applicable state and
foreign securities or blue sky laws and regulations. You understand that TP will
use reasonable efforts with respect to the marketing of the Offering and that
the actual terms of the Offering will depend on market conditions, and will be
subject to due diligence and negotiation between the Company and prospective
investors.



In connection with TP’s engagement hereunder, it shall provide the following
services as appropriate;


 
(a)
assist the Company in formulating a marketing strategy for the Securities and
the Offering and in developing procedures and a timetable therefore;



 
(b)
identify and contact prospective purchasers of the Securities;



 
(c)
advise the Company as to the strategy and tactics of negotiations with such
prospective purchasers and participate in such negotiations;



 
(d)
advise the Company as to timing, structure and pricing of the Offering; and



 
(e)
provide such other investment banking services as are customary for similar
transactions and as may from time to time be agreed upon by  TP and the Company.



      2.   Retainer


            The company shall issue 750,000 warrants to TP. The warrants shall
be exercisable at ($.01) or one penny per share and have a 1 year term.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      Fees and Expenses.


Concurrently with any closing of any Offering during the Term, the Company will
pay TP, or its successor and assignors, the following:


(a)  
A cash fee equal to 10% of the gross proceeds received from the sale of
securities from any investor introduced to the Company by TP;



 
(b)
Warrants to purchase a number of shares of common stock equal to 10% of the
gross number of shares sold or granted at each closing. The warrants shall be
exercisable at ($.01) or one penny per share and have a 1 year term.



 
(c)
In the event of the Lenders and/or Investors taking a net revenue interest in
the well being  for a defined period of time TP would receive a net revenue
interest equivalent to 10% of the Lender’s and/or Investors interest.

 
 



 
      All the above Fees, Warrants, and Expenses shall be due upon the closing
of a transaction with a TP Introduced Party as defined herein, and become
payable proportionately as received by the Company. As used in this Agreement,
the term a “TP Introduced Party” shall only include prospective investors who:
(i) are directly introduced to the Company by TP, (ii) have made an investment
in the Offering which is accepted by the Company, and (iii) TP actively worked
with and took the lead in the marketing process (from introduction to
investment) by providing the investor with company information through calls and
meetings, due-diligence materials, paperwork, etc. (“Serviced”) .



 4.      Term; Tail Right;


 
(a)  The term of this agreement (“Term”) shall commence on the date hereof and
shall continue for an initial term of three (3) months; provided, however,
either party may terminate this agreement upon 10 days written notice to the
other party.



 
(b) If during the twelve months following termination or expiration of this
agreement (“Tail Period”), any TP Introduced party purchases securities from the
Company (or enters into an agreement during the Term to purchase securities from
the Company which is consummated at anytime thereafter), the Company shall pay
TP upon the receipt of such funds, a cash fee and warrants in the amount that
would otherwise have been payable to TP had such transaction occurred during the
Term in accordance with section 3.



 
(c) In the event any TP Introduced Party invests in the Offering and then makes
a subsequent investment in the Company, the Company agrees to pay TP upon the
closing of such subsequent investment: (i) the highest fee percentages paid to
other engaged placement agents in such offering, or (ii) if no other placement
agents are engaged then a cash fee and warrants in the amount that would have
otherwise have been payable to TP had such transaction occurred during the Term
in accordance with Section  3.  

 
 
 
 

--------------------------------------------------------------------------------

 

 
5      Representations, Warranties and Covenants.


 
(a) You hereby authorize Trident Partners to transmit to the prospective
purchasers of the securities material prepared by the Company with such exhibits
and supplements as may from time to time be required or appropriate
(collectively “Material”). The Company represents and warrants the Material (i)
will be prepared by the management of the Company and reviewed and approved by
its Board of Directors; and (ii) will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein or previously made, in light of the
circumstances under which they made not misleading.  The Company will advise
Trident Partners immediately of the occurrence of any event or any other change
known to the Company which results in the Material containing an untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make the statements therein or previously made,
in light of the circumstance under which they were made, not misleading.



 
(b) If requested by Trident Partners the Company will, at the closing of the
Financing, furnish Trident Partners with the same favorable opinion of its
outside counsel as is furnished to the investors, addressed to Trident Partners
or together with a letter from such counsel that Trident Partners may rely on
its opinion as if directed to Trident Partners.





7      No Conflict.


The Company represents, warrants and agrees, as of the date hereof, that: (i)
neither the execution and delivery of this Agreement by the Company nor the
consummation of the transactions contemplated hereby will, directly or
indirectly, with or without the giving of notice or lapse of time, or both, (A)
violate any provisions of the Certificate of Incorporation or By-laws of the
Company or (B) violate, or be in conflict with, or constitute a default under,
any agreement, lease, mortgage, debt or obligation of the Company or require the
payment, any pre-payment or other penalty with respect thereto; (ii) it has all
requisite power and authority to enter into and perform its obligations under
this Agreement; (iii) this Agreement has been duly executed and delivered and
constitutes valid and binding obligations of the Company, enforceable against
the Company in accordance with their respective terms.




       8    Indemnification.


Recognizing that matters of the type contemplated in this engagement sometimes
result in litigation and that Trident Partner’s role is advisory, the Company
agrees to indemnify and hold harmless Trident Partners, its affiliates and their
respective officers, directors, employees, agents and controlling persons
(collectively, the “Indemnified Parties”), from and against any losses, claims,
damages and liabilities (or actions, including shareholder actions, in respect
thereof), joint or several, related to or arising in any manner out of any
transaction, financing, proposal or any other matter (collectively, the
“Matters”) contemplated by or resulting from the engagement of Trident
hereunder, and will promptly reimburse the Indemnified Parties for all expenses
(including fees and expenses of legal counsel) as incurred in connection with
the investigation of, preparation for or defense of any pending or threatened
claim related to or arising in any manner out of any Matter contemplated by the
engagement of Trident Partners  hereunder, or any action or proceeding arising
there from (collectively, “Proceedings”), whether or not such Indemnified Party
is a formal party to any such Proceeding. Notwithstanding the foregoing, the
Company shall not be liable in respect of any losses, claims, damages,
liabilities or expenses that a court of competent jurisdiction shall have
determined by final judgment resulted solely from the gross negligence, willful
misconduct or illegal act of an Indemnified Party. The Company further agrees
that it will not, without the prior written consent of Trident Partners, settle,
compromise or consent to the entry of any judgment in any pending or threatened
Proceeding in respect of which indemnification may be sought hereunder (whether
or not Trident Partners or any Indemnified Party is an actual or potential party
to such Proceeding), unless such settlement, compromise or consent includes an
unconditional release of Trident Partners and each other Indemnified Party
hereunder from all liability arising out of such Proceeding. As money damages
may not be a sufficient remedy in the event of any breach or threatened breach
of these provisions by the company or Trident Partners, the Company or Trident
Partners may seek injunctive relief or other equitable relief in addition to any
other available remedy.
 
 
 
 

--------------------------------------------------------------------------------

 


This agreement shall be governed by and construed in accordance with the laws of
the state of New York applicable to contracts executed and to be wholly
performed therein without giving effect to its conflicts of laws principles of
rules.  This letter constitutes the entire understanding of the parties with
respect to the subject matter hereof and may not be altered or amended except in
writing signed by both parties.  This Agreement shall be deemed to have been
made and delivered in New York City and shall be governed as to validity,
interpretation, construction, affect and in all other respects by the internal
laws of the State of New York.


9. .Miscellaneous.
 
The execution of this Agreement does not constitute a commitment by Trident
Partners or the Company to consummate any transaction contemplated hereunder and
does not ensure the successful placement of securities of the Company or the
success of Trident Partners with respect to securing any financing on behalf of
the Company. No promises or representations have been made except as expressly
set forth in this agreement and the parties have not relied on any promises or
representations except as expressly set forth in this agreement.  Nothing
contained herein should be construed as creating any fiduciary duties between
the parties.
 
 
 
 
10. Entire Agreement.
 
This Agreement constitutes the entire Agreement between the parties and
supersedes and cancels any and all prior or contemporaneous arrangements,
understandings and agreements, written or oral between them relating to the
subject matter hereof.




We look forward to working with you and developing a long term relationship with
the Company.





 
Very truly yours
 
Trident Partners, Ltd
             
By:
/s/ Edward Flynn
   
Edward Flynn





 
 

--------------------------------------------------------------------------------

 




Confirmed and accepted as of
 
the 15th day of November, 2010
             
By:
/s/ Michael L. Peterson
   
Name:  Michael L. Peterson
   
Blast Energy Services, Inc.
 


